DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 6/28/2022 has been received and will be entered.
Claim(s) 1-2, 4-5, and 7-13 is/are pending.
Claim(s) 1, 7 and 10 is/are currently amended.
Claim(s) 3, 6, 14 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1-14 under 35 U.S.C. 103 as being unpatentable over US 2010/0317790 to Jang, et al. in view of: (i) Mochida, et al., Mesoscopic Sturcture and Properties of Liquid Crystalline Mesophase Pitch and Its Transformation into Carbon Fiber, The Chemical Record 2002; 2: 81-101 (hereinafter “Mochida at __”), as understood, the traversal is on the grounds that:
Thus, there lies a difference between Jang and the present invention in that Jang provides a polymer but amended independent claim 1 recites a_liquid-crystalline aromatic compound which is a monomer component. Specifically, as recited in amended independent claim 1, a liquid-crystalline aromatic compound having an average molecular weight of 100 to 2,000 Da as measured by MALDI-TOF is mixed with a graphene-based material to provide a liquid crystalline blend mixture.

(Remarks of 6/28/2022 at 5). In response, this is a piecemeal treatment of the references. The rejection acknowledged Jang’s failure to explicitly teach a liquid-crystalline aromatic compound. This is why the rejection of Claim 1 was made under 35 U.S.C. 103, and not under 35 U.S.C. 102. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Remarks further traverse, stating:
In contrast, Jang has a configuration of mixing the graphene-based material and the polymer in a solvent and electrospinning the mixture. As described above, in the configuration of mixing the graphene-based material and the polymer of Jang, the polymer may be inserted between the graphene-based material layers and intercalated, but since the polymer cannot have a flat structure, it cannot form a 1-1 stacking bond throughout the fiber even though it is present between the graphene-based material layers.

(Remarks of 6/28/2022 at 5-6). This is not persuasive as no stacking bond is required of Claim 1. 
	 The Remarks further traverse, stating:
Further, the Office Action asserts that one of ordinary skill in the art can easily substitute the polymer of Jang with a mesophase pitch from the disclosure of a carbon fiber obtained from the mesophase pitch of Mochida. However, since Mochida does not disclose or suggest mixing with a graphene-based material and electrospinning at all, one of ordinary skill in the art would have no motivation to combine Mochida with Jang.

(Remarks of 6/28/2022 at 6). This is another piecemeal treatment of the references. If Mochida taught “mixing with a graphene-based material and electrospinning,” then the rejection would have been made under 35 U.S.C. 102 over Mochida alone. 
	Rationales and motivations were articulated in the Office Action. The rejection stated:
Note that Jang is preparing carbon nanofibers. (Jang 1: [0008] et seq.; 4: [0052]-[0054] - carbonization). Use of a liquid crystalline aromatic compound, such as mesophase pitch, in carbon fiber manufacture is old and known. Official notice is taken. Mochida is relied on as evidence. Substitution of the “pitch-based polymers such as coal-tar pitch and petroleum pitch” of Jang for the mesophase pitch of Mochida is an obvious expedient. The articulated rationale is that it reflects substitution of known elements to achieve predictable results. This does not impart patentability. MPEP 2143, KSR. Alternatively or additionally, Mochida teaches that “[c]arbon fibers derived from mesophase pitch usually exhibit at higher Young’s modulus and greater thermal and electric conductivity than those derived from PAN.” (Mochida at 97, col. 2). They also exhibit high graphitizability and ordered alignment. Id.  One of skill in the art would be taught suggested and/or motivated to use mesophase pitch to achieve higher Young’s modulus, greater thermal, electric conductivity, and high graphitizability.

(Non-Final Office Action dated 3/28/2022 at 5). Note that official notice was taken and not traversed. The teachings are admitted prior art. See MPEP 2144.03 C. None of the rationales/motivations appear to have been traversed. The analysis is presumed correct. The remaining arguments are noted, but not persuasive insofar as they are not directed to the invention as claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The rejection is MAINTAINED, updated below. 

II. With respect to the rejection of Claim(s) 1-11 and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2008-0082363 to Yang et al. (D01F 9/146; 07-18-2018), the Remarks correctly point out an errant keystroke that was reproduced on the Notice of References Cited. The rejection should have been over KR 10-2018-0082362 to Yang et al. A new Notice of References Cited accompanies this office action to correct the typographical error. 
The Remarks rely on perfection of the foreign priority by submission of a translation. (Remarks of 6/28/2022 at 7). This is persuasive. The rejection is WITHDRAWN. 
III. With respect to the rejection of Claim(s) 12 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 10-2008-0082363 to Yang et al. (D01F 9/146; 07-18-2018), the rejection is WITHDRAWN in view of the perfection of the priority discussed above. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-2, 4-5, and 7-13 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0317790 to Jang, et al. in view of:
(i) Mochida, et al., Mesoscopic Sturcture and Properties of Liquid Crystalline Mesophase Pitch and Its Transformation into Carbon Fiber, The Chemical Record 2002; 2: 81-101 (hereinafter “Mochida at __”). 

With respect to Claim 1, this claim requires “a) mixing a first composition comprising a liquid-crystalline aromatic compound having an average molecular weight of 100 to 2,000 Da and a second composition comprising a graphene-based material to prepare a blend mixture.” Jang teaches mixing polymers (Jang 3: [0042]) with graphene based materials (Jang 2: [0036]). Jang teaches “pitch-based polymers such as coal-tar pitch and petroleum pitch.” To the extent this does not teach the claimed liquid-crystalline aromatic compound, this difference does not impart patentability. Note that Jang is preparing carbon nanofibers. (Jang 1: [0008] et seq.; 4: [0052]-[0054] - carbonization). Use of a liquid crystalline aromatic compound, such as mesophase pitch, in carbon fiber manufacture is old and known. Official notice is taken. Mochida is relied on as evidence. Substitution of the “pitch-based polymers such as coal-tar pitch and petroleum pitch” of Jang for the mesophase pitch of Mochida is an obvious expedient. The articulated rationale is that it reflects substitution of known elements to achieve predictable results. This does not impart patentability. MPEP 2143, KSR. Alternatively or additionally, Mochida teaches that “[c]arbon fibers derived from mesophase pitch usually exhibit at higher Young’s modulus and greater thermal and electric conductivity than those derived from PAN.” (Mochida at 97, col. 2). They also exhibit high graphitizability and ordered alignment. Id.  One of skill in the art would be taught suggested and/or motivated to use mesophase pitch to achieve higher Young’s modulus, greater thermal, electric conductivity, and high graphitizability. As to the molecular weight limitation, Mochida teaches molecular weights in the range of 400-4000 AMU, which is understood to convert to approx. 400-4000 Da. (Mochida at 86, col. 2). The ranges overlap. Overlapping ranges are obvious. MPEP 2144.05. One would be motivated to use a molecular weight as taught by Mochida because they “assist in solubility and fusibility.” 
Claim 1 further requires “b) spinning the blend mixture to obtain a graphene-based fiber, wherein the blend mixture comprises the graphene-based material and the liquid-crystalline aromatic compound at a weight ratio of 1:0.25 to 1:100.” Spinning is taught. (Jang 3: [0045]). At least a 1% ratio is taught. (Jang 2: [0036]).  
As to Claim 2, melt spinning is taught. (Jang 3: [0046]). 
As to Claim 4, at least a 1% ratio is taught. (Jang 2: [0036]).  
As to Claim 5, at least a 1% ratio is taught. (Jang 2: [0036]).  
As to Claim 7, the discussion of mesophase pitch accompanying Claim 1 is relied upon.  
As to Claim 8, carbonization is taught. (Jang 4: [0052]-[0054]). (Mochida at 86, col. 2).
As to Claim 9, the temperatures and the inert atmosphere are taught. (Jang 4: [0053]). 
With respect to Claim 10, this claim requires “[a] graphene-based fiber in which a liquid-crystalline aromatic compound having an average molecular weight of 100 to 2,000 Da is intercalated into a graphene-based material, wherein the blend mixture comprises the graphene-based material and the liquid-crystalline aromatic compound at a weight ratio of 1:0.25 to 1:100.” The Specification refers to intercalation as “mean[ing] that molecules, atoms, and ions are inserted between layers of a material having a layered structure, and, in the present invention, means that a liquid-crystalline aromatic compound is inserted between layers of a graphene-based material.” (S. 2: [0031]). Jang teaches monolayer graphene. (Jang 2: [0026]; passim). The monolayer graphene is mixed with the polymer. (Jang 2: [0036]). Thus, any polymer is “intercalated,” i.e. between the layers of the single layer graphene. As to the molecular weight limitation, Mochida teaches molecular weights in the range of 400-4000 AMU, which is understood to convert to approx. 400-4000 Da. (Mochida at 86, col. 2). The ranges overlap. Overlapping ranges are obvious. MPEP 2144.05. One would be motivated to use a molecular weight as taught by Mochida because they “assist in solubility and fusibility.” As to the graphene/liquid crystalline aromatic language, at least a 1% ratio is taught. (Jang 2: [0036]).  
As to Claim 11, Jang teaches graphenes oriented parallel with the fiber axis. (Jang 2: [0029]). Note also the same parallel orientation of the meso/microphases in the mesophase pitch. (Mochida at 98, “Fig. 12”). 
As to Claim 12, Mochida provides extensive discussion of stacking. (Mochida at 90, col. 2 et seq.; passim). As the materials have been identified in the prior art and a motivation to mix them has been articulated, it is expected that the “π- π stacking bond” would be present. 
As to Claim 13, melt spinning is taught. (Jang 3: [0046]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736